       Case: 1:20-cv-00749-JRK Doc #: 24 Filed: 05/28/21 1 of 2. PageID #: 1855




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MARJORIE UHL,                                        CASE NO. 1:20 CV 749

        Plaintiff,

        v.                                           JUDGE JAMES R. KNEPP II

COMMISSIONER OF SOCIAL SECURITY,
                                                     MEMORANDUM OPINION AND
        Defendant.                                   ORDER


        Plaintiff Marjorie Uhl seeks judicial review of an adverse social security decision under 42

U.S.C. § 405(g). This case was referred to Magistrate Judge Kathleen B. Burke for a Report and

Recommendation (“R&R”) under Local Civil Rule 72.2(b)(2). Judge Burke recommends this

Court reverse the Commissioner’s decision and remand this case for further proceedings. (Doc.

22).

        Under the relevant statute:

        Within fourteen days of being served with a copy [of a Magistrate Judge’s R&R],
        any party may serve and file written objections to such proposed findings and
        recommendations as provided by rules of court. A judge of the court shall make a
        de novo determination of those portions of the report or specified proposed findings
        or recommendations to which objection is made.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(2). The failure to file timely written

objections to a Magistrate Judge’s R&R constitutes a waiver of de novo review by the district court

of any issues covered in the R&R. Thomas v. Arn, 728 F.2d 813, 814-15 (6th Cir. 1984); United

States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        In this case, the Commissioner filed a response indicating he would not be filing objections

to the R&R. (Doc. 23).
     Case: 1:20-cv-00749-JRK Doc #: 24 Filed: 05/28/21 2 of 2. PageID #: 1856




      Despite the lack of objections, the Court has reviewed Judge Burke R&R, and agrees with

the findings and recommendation therein. Therefore, the Court ADOPTS Judge Burke’s R&R

(Doc. 22) as the Order of this Court. The Court REVERSES the Commissioner’s final decision

and REMANDS the case for further proceedings.

      IT IS SO ORDERED.



                                                 s/ James R. Knepp II
                                                 UNITED STATES DISTRICT JUDGE




                                             2
